Citation Nr: 0638396	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  04-11 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for bilateral 
patellofemoral syndrome, claimed as secondary to service-
connected lumbar spine disc disease.

2.  Entitlement to a compensable rating for left lower leg 
stress fracture.

3.  Entitlement to a compensable rating for right lower leg 
stress fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from October 1990 to May 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

The issues of increased ratings for left and right lower leg 
stress fractures are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

Bilateral patellofemoral syndrome was caused or aggravated by 
the veteran's service-connected lumbar spine disc disease.


CONCLUSION OF LAW

Bilateral patellofemoral syndrome is  proximately due to or 
the result of service-connected lumbar spine disc disease.  
38 C.F.R. § 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As explained below, the Board has determined that the 
evidence and information currently of record are sufficient 
to substantiate the veteran's claim of entitlement to service 
connection for bilateral patellofemoral syndrome.  Therefore, 
no further development is required to comply with the notice 
or duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)], or the regulations 
implementing it.

Analysis

The veteran asserts that he has a bilateral knee disorder 
secondary to his service-connected back disability.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  This includes any 
increase in disability (aggravation) that is proximately due 
to or the result of a service connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disease or injury.  
Allen v. Brown, 7 Vet.App. 439 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

On VA examination in March 2003, the veteran reported a two 
year history of knee pain.  He denied injury.  The diagnosis 
was patellofemoral syndrome of both knees, not service 
related.

X-rays of the knees taken in May 2003 were negative, 
revealing bones and soft tissues having a normal appearance.

A June 2003 VA treatment record indicates the author's 
opinion that the veteran's knee pain was more likely than not 
secondary to gait change caused by sciatica.  

A VA examiner reviewed the veteran's records and rendered an 
opinion in May 2004.  He noted that VA orthopedic treatment 
notes indicated an altered gait and posture.  He indicated 
that both sciatica and shin splints would alter gait and 
posture and additionally alter the normal distribution of 
stress forces on the articulating surfaces of the knee.  He 
agreed with the June 2003 treatment note.  He opined that the 
veteran's knee pain was at least as likely as not caused by 
or a result of altered gait secondary to his service-
connected back condition.  While he went on to state that 
patellofemoral syndrome is in and of itself not particularly 
caused by an altered gait, he indicated that it may be 
related to the veteran's military service as a result of his 
training and required physical fitness training.  He noted 
that such factors might also be a factor in the veteran's 
back condition and shin splints, and "in that regard, it 
would become a distant relevance, and again, secondary to his 
service-connec [sic] conditions."  

As the medical evidence demonstrates that the veteran's knee 
pain results from altered gait secondary to his service-
connected back condition, the Board finds that service 
connection for patellofemoral syndrome is in order.

In reaching this determination, the Board notes that the AOJ 
accepted that knee pain was caused by sciatica.  However, in 
deciding whether a separate evaluation is warranted, the 
board must consider whether there is any overlapping symptoms 
between the service connected back disorder and impairment of 
the knee.  The Board finds none and the AOJ identified none.  
Lastly, this is not a pain alone type disability.  Rather, 
there is knee pain due to a back disorder (according to the 
medical evidence).  Lastly, regardless of the secondary 
service-connection claim, the most recent examiner appeared 
to attribute the diagnosis to in-service events.


ORDER

Entitlement to service connection for bilateral 
patellofemoral syndrome is granted.


REMAND

The Board notes that the VCAA is also applicable to the 
veteran's claims for increase.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

While letters were sent to the veteran in March and April 
2003, neither of those letters provided notice pertaining to 
the veteran's claims for increased ratings for stress 
fractures of the lower extremities.  The Board additionally 
notes that the letters did not contain the notice required by 
Pelegrini.  Current notice regarding the issues of 
entitlement to increased ratings for stress fractures should 
be sent to the veteran.  

The Board observes that the veteran submitted to a VA 
examination in March 2003.  He reported that his stress 
fractures of the lower extremities, described as shin 
splints, were as severe as they were when he was in service.  
The examiner noted that X-rays taken in conjunction with a 
2001 VA examination were within normal limits.  However, the 
examiner did not discuss the extent to which the veteran's 
shin splints caused functional limitation due to such 
symptoms as weakness, fatigability or incoordination.  See 
DeLuca v. Brown, 8 Vet.App. 202 (1995).  As such, the 
examination is insufficient for rating purposes.  

The veteran is notified that if he has any evidence 
pertaining to his claims for increase, that was not 
previously submitted to VA, he should submit such evidence.

In light of the discussion above, the Board has concluded 
that additional development is necessary.  Accordingly, the 
case is REMANDED for the following action:

1.  The RO should send a letter with 
respect to the issues of entitlement to 
increased ratings for the stress 
fractures of the lower extremities that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b), to include notice 
that the veteran should submit any 
pertinent evidence in his possession.  
The veteran should also be advised, in 
light of the unavailability of his 
service medical records, of the 
alternative forms of evidence he might 
submit in support of his claim.

The letter should comply with 
Dingess/Hartman.  Thereafter, there must 
be subsequent process (Mayfield Fed. 
Cir).

2.  The veteran should be scheduled for 
a VA examination to determine the 
extent of his stress fractures of the 
left and right lower extremities.

The examiner should identify any 
objective evidence of pain and to assess 
the extent of any pain.  The extent of 
any incoordination, weakened movement and 
excess fatigability on use due to the 
stress fractures should be described.  To 
the extent possible, the functional 
impairment due to incoordination, 
weakened movement and excess fatigability 
should be assessed.  

The complete examination findings and a 
discussion of the rationale for any 
opinion expressed should be clearly set 
forth in the examination report.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


